Citation Nr: 1403531	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II; parathyroid abnormality; kidney stones; elevated calcium levels; hypertension; neuropathy of the upper and lower extremities; and hypersensitivity to light, all claimed as due to exposure to Agent Orange.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a January 2008 statement, the Veteran reported that his complaints at discharge from service included visual disturbances and vivid nightmares.  The RO, therefor, adjudicated a claim for service connection for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, as shown on the title page. 

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is of record.  

The Board notes that the Veteran was previously represented by a private attorney who has not been accredited to represent claimants before VA.  The Veteran was informed of this in a February 2012 letter from the Board, which gave him the option of representing himself, appointing an accredited Veteran's service organization, or appointing a different private attorney or agent.  The Veteran was also informed that if the Board did not receive a response from him or his new representative within 30 days of the date of the letter, it would assume that he wanted to represent himself.  Review of the claims folder does not reveal that the Veteran provided a response to this letter or that a new representative was appointed.  As such, the Board will proceed accordingly, and treat the Veteran as being self-represented.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that remand is warranted for due process concerns.

Initially, the Board notes that the Veteran's appeal was previously before it in April 2012 at which time it remanded the issues on appeal for additional development.  Specifically it was noted that exposure to herbicides during the Veteran's service in Korea could not be conceded because the Veteran's service in Korea was outside the newly established presumptive period (see 38 C.F.R. § 3.307(a)(6)(iv)).  It was noted, however, that the VA Adjudication Procedure Manual provides that, if a veteran served in a unit other than one listed in M21-1MR, Part VI, 2.B.6.b. and during a period outside the presumptive period listed above, a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  Consequently, in its first instruction, the Board requested that the JSRRC be contacted for a complete unit history, to include verification of the Veteran's alleged exposure to herbicides while stationed in Korea at Camp Humphreys and Site 200 along the DMZ (as testified to at the hearing).  

There is nothing in the claims file subsequent to the remand indicating that this development request was complied with or explaining why such request was not complied with.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In addition, the Veteran testified that he was sent initially on temporary duty to Site 200, which he said was a Korean Air Force site along the DMZ, and then he was stationed there permanently with a very small detachment for at least a year.  The Board notes that, although the Veteran's DA 20 has been obtained, the remainder of his service personnel records have not, which may contain documents, such as performance evaluations, that would indicate his specific duties and location.  

Furthermore, the Board notes that it appears that prior service records, to include service treatment records and morning reports, which were not in the claims file at the time of the last Supplemental Statement of the Case issued in March 2013, were associated with the claims file thereafter.  These records have not been considered by the agency of original jurisdiction in the first instance and have not been reviewed to determine whether additional development is warranted.  In addition, the inclusion of these records requires the issuance of a Supplemental Statement of the Case.

Further, the Board notes that the examiner who conducted a VA mental disorders examination in May 2012 noted there were no service treatment records for review and, thus, it is clear that the Veteran's reported history of the onset of his depression and the cause of it as having been back pain in service was relied upon by the examiner in rendering the requested medical opinion.  The service treatment records are now associated with the claims file and, therefore, the examiner should be given an opportunity to review these records and to reconsider the prior opinion in light of this new evidence.

Thus, for the foregoing reasons, the Board finds that remand of the Veteran's claims is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request it perform a search for a complete unit history, to include verification of the Veteran's alleged exposure to herbicides while stationed in Korea at Camp Humphreys and Site 200 between June 1966 and November 1967.  See M21-1MR, Part VI, 2.B.6.d.  It is noted that the Veteran was assigned to "HHB 38th Arty Bde (AD)" (see DA 20) while in Korea.  Document all efforts made in this regard.  If there is insufficient evidence for a search to be conducted or if such search does not result in any relevant evidence, then the procedures relating to formal findings should be followed.

2.  Contact the National Personnel Records Center (NPRC), or any other applicable agency, and request it provide a complete copy of the Veteran's service personnel records.

3.  Based on the morning reports that are now associated with the claims file, any additional development to obtain any other information or evidence these reports lead to should be accomplished.

4.  Thereafter, once all additional evidence has been obtained and associated with the claims file, forward the claims file to the VA examiner who conducted the May 2012 VA mental disorders examination and request that he/she review the claims file again, specifically the newly added service treatment records and any other evidence relating to the Veteran's claim for service connection for a psychiatric disorder.  The examiner should reconsider the medical opinion provided in May 2012 and provide an addendum report advising whether the new evidence of record changes the examiner's medical opinion that it is as likely as not that the Veteran's current mental disorder (diagnosed as major depressive disorder) was incurred in service.  The examiner should provide a complete explanation for the examiner's position.  A new examination should not be requested unless it is deemed necessary by the examiner rendering the requested opinion.

5.  Thereafter, the Veteran's claims should be readjudicated, to include consideration of all evidence associated with the claims file since the March 2013 Supplemental Statement of the Case (specifically the morning reports and service treatment records).  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

